Citation Nr: 1516441	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-21 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel








INTRODUCTION

The Veteran had active military service from July 1964 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2015, the Veteran raised a claim of service connection for diabetes mellitus.  This claim has not been developed for appellate review and is referred to the RO in the first instance.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is manifested throughout the appeal period by no more than a depressed mood, anxiety, difficulty sleeping and difficulty in establishing and maintaining effective work and social relationships, resulting in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in conjunction with his claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  This VA examination is adequate for the purposes of evaluating the Veteran's PTSD, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate description of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts that his service-connected PTSD is more severe than contemplated by the assigned evaluation.  Service connection for PTSD was granted by the March 2012 rating decision on appeal, and an initial evaluation of 50 percent was assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

The Veteran submitted the report of a December 2011 private counselling evaluation, at which he was diagnosed with chronic, severe PTSD.  The Veteran was noted to have difficulty sleeping, claiming to have not had a restful sleep in forty year, waking up several times per night with nightmares.  He becomes emotional when he sees or hears details of recent wars, and indicated he cannot be in crowds and has difficulty relaxing in the presence of other people.  Loud noises make him nervous, and he claimed to be unable to work inside of buildings because the constant noise puts him on edge.  A GAF score of 45, representing serious symptomatology, was assigned.

At a January 2012 VA examination, the Veteran reported on time and appropriate dressed and groomed.  His mood was depressed and anxious and affect restricted.  His speech was normal in tone, rate and content, his thoughts organized and logical, and his concentration was normal.  There was no evidence of psychosis and he denied suicidal and homicidal ideation.  Panic attacks were absent, he was able to understand simple and complex commands and he did not appear to be a threat to himself or others.  The VA Examiner noted the Veteran's PTSD results in a depressed mood, anxiety, chronic sleep impairment and a difficulty in establishing and maintaining effective work and social relationships.  The VA examiner opined that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity, and assigned a GAF score of 50, representing serious symptomatology.  

A May 2012 statement from the Veteran's private counsellor again notes the Veteran suffers from difficulty sleeping, general anxiety, suspicion of new people and a low tolerance for loud, sudden noises.  A GAF score of 45 was again assigned.  An October 2012 statement notes similar symptomatology, with a GAF score of 42.

In reviewing the evidence of record, the Board finds that an initial evaluation in excess of 50 percent is not warranted at any point during the Veteran's appeal.  In reaching this conclusion, the Board finds the Veteran's level of symptomatology throughout the appeal more closely approximates that contemplated by a 50 percent evaluation.  Records do not indicate the Veteran experienced symptomatology such as speech impairment, suicidal or homicidal ideation, panic attacks, impaired impulse control or neglect of personal hygiene, all symptoms congruent with evaluations higher than 50 percent.  The Veteran did not report difficulties with personal or social relationships.  Further, the VA examiner explicitly found the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity, which is congruent with a 50 percent evaluation.

In reaching this determination, the Board has considered the GAF scores assigned throughout the appeal period, ranging from 42-50, which represents "serious" symptoms.  See DSM-IV.  However, as discussed above, GAF scores are considered in conjunction with the entirety of the evidence of record, and may not be the sole basis for an increased evaluation.  Further, even though the Veteran's private counsellor described the Veteran's PTSD as "severe", the symptoms described in these statements, including anxiety and difficulty sleeping, are more congruent with the assignment of a 50 percent evaluation.

The Board acknowledges the Veteran's contentions that his service-connected PTSD warrants an increased evaluation throughout the appeal.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  38 C.F.R. § 3.159(a)(1) and (2) (2014).

The record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in occupational and social functioning due to symptoms including anxiety and difficulty sleeping.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In light of the evidence described above, the Board finds that the evidence does not support the assignment of an initial evaluation in excess of 50 percent at any point during the appeal period.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against the Veteran's claim for an increased evaluation and the appeal is denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55 (1990).


ORDER

An initial evaluation in excess of 50 percent for PTSD is denied.


REMAND

The Veteran asserts entitlement to TDIU due to his service-connected PTSD.  VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  See 38 C.F.R. § 4.16(a).  As the Veteran's only service-connected disability, PTSD, is evaluated as 50 percent disabling, TDIU may not be awarded on a schedular basis.  Id.

A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Such cases are to be referred to the Under Secretary for Benefits or the Director, Compensation Service for consideration of an extraschedular evaluation.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). An extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director, Compensation Service. 

In the instant case, the Veteran has asserted, and the record suggests, that he may be unemployable due to his service-connected PTSD.  In this regard, the Veteran's private counsellor stated in October 2012 that the Veteran had not been able to work for two years due to symptoms of PTSD.  However, even though the January 2012 VA examination report notes the Veteran reported he was unable to continue working due to an inability to take naps (which he asserts are necessary due to his sleep difficulties related to PTSD), a medical opinion has not yet been obtained to determine whether the Veteran is unable to obtain or pursue any substantially gainful employment due solely to his service-connected PTSD.  See Friscia v. Brown, 7 Vet. App. 294 (1994).  

As such, the claim for TDIU must be remanded for proper development, to include obtaining a medical opinion.  On remand, the RO must also refer the Veteran's claim to the Director, Compensation Service, for consideration of an extraschedular TDIU.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the VA examiner that conducted the January 2012 examination.  If this examiner is unavailable, the claims file should be forwarded to another examiner with the appropriate clinical expertise.  If it is determined that an additional examination of the Veteran is necessary in order to render this opinion, one is to be scheduled.

Following a review of the claim file and examination of the Veteran, if warranted, the examiner is to offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD alone, without consideration of non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation consistent with his educational and occupational background.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Refer the appellant's TDIU claim to the Director, Compensation Service, for extraschedular consideration.  See 38 C.F.R. §4.16(b) (2014).  

3. If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative, if any, should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


